Exhibit 10.35

 

Form of Performance Stock Award Agreement

under the

Select Comfort Corporation 2004 Stock Incentive Plan

 

PERFORMANCE STOCK AWARD AGREEMENT

 

THIS AGREEMENT is entered into and effective as of this          day of
                              , 20     (the “Date of Grant”), by and between
Select Comfort Corporation (the “Company”) and                               
(the “Grantee”).

 

A.                                   The Company has adopted the Select Comfort
Corporation 2004 Stock Incentive Plan (the “Plan”) authorizing the grant of
Performance Stock Awards to employees and non-employee directors, consultants
and independent contractors of the Company and its Subsidiaries (as defined in
the Plan).

 

B.                                     The Company desires to give the Grantee a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Grantee a Performance Stock Award
pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 


1.                                       GRANT OF AWARD.


 

The Company hereby grants to the Grantee a Performance Stock Award (the “Award”)
consisting of                                      
(                              ) shares (the “Award Shares”) of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), subject to
adjustment based on performance of the Company as described below and subject to
the terms, conditions and restrictions set forth below and in the Plan.

 

The number of Award Shares granted hereunder is subject to adjustment based on
the Company’s net operating profit performance in fiscal year 2005 (the
“Performance Period”).  Based on the Company’s actual net operating profit
during the Performance Period as a percentage of planned net operating profit
during the Performance Period, the number of Award Shares will be multiplied by
the factor set forth in the table below to determine the “Adjusted Award
Shares.”

 

Actual 2005 Net Operating Profit as a Percentage of
Planned 2005 Net Operating Profit

 

Factor to Multiply Award Shares by to
Arrive at Adjusted Award Shares

 

 

 

 

 

Greater than 115% of Plan

 

1.50X

 

Greater than 110% up to 115% of Plan

 

1.25X

 

Greater than 90% up to 110% of Plan

 

1.00X

 

Greater than 85% up to 90% of Plan

 

0.75X

 

Greater than 75% up to 85% of Plan

 

0.50X

 

Up to 75% of Plan

 

0.20X

 

 

--------------------------------------------------------------------------------


 

For example, if the Award Shares consist of 1,000 shares of Common Stock, and
the Company’s actual net operating profit in 2005 is equal to 112% of planned
2005 net operating profit, then the Adjusted Award Shares would consist of 1,250
shares of Common Stock (1,000 X 1.25 = 1,250).

 

Reference to the Adjusted Award Shares in this Agreement will be deemed to
include the Dividend Proceeds (as defined in Section 3.3 of this Agreement) with
respect to such Adjusted Award Shares that are retained and held by the Company
as provided in Section 3.3 of this Agreement.

 


2.                                       GRANT RESTRICTION.


 

2.1                                 Restriction and Forfeiture.  The Grantee’s
right to retain the Award Shares or the Adjusted Award Shares will be subject to
the Grantee remaining in the continuous employ or service of the Company or any
Subsidiary for a period of four (4) years (the “Restriction Period”) following
the Date of Grant; provided, however, that such employment/service period
restrictions (the “Restrictions”) will lapse and terminate prior to end of the
Restriction Period as set forth in Sections 2.2 and 2.3 below.

 


2.2                                 TERMINATION OF EMPLOYMENT OR OTHER SERVICE.


 


(A)                                  TERMINATION DUE TO DEATH OR DISABILITY.  IN
THE EVENT THAT THE GRANTEE’S EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY AND
ALL SUBSIDIARIES IS TERMINATED BY REASON OF THE GRANTEE’S DEATH OR DISABILITY
(AS DEFINED IN THE PLAN) DURING THE PERFORMANCE PERIOD, THE RESTRICTIONS
APPLICABLE TO THE AWARD SHARES WILL IMMEDIATELY LAPSE AND TERMINATE AND THE
AWARD SHARES WILL NOT BE SUBJECT TO FURTHER ADJUSTMENT.  IN THE EVENT THAT THE
GRANTEE’S EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY AND ALL SUBSIDIARIES IS
TERMINATED BY REASON OF THE GRANTEE’S DEATH OR DISABILITY (AS DEFINED IN THE
PLAN) AFTER THE PERFORMANCE PERIOD, THE RESTRICTIONS APPLICABLE TO THE ADJUSTED
AWARD SHARES WILL IMMEDIATELY LAPSE AND TERMINATE.


 


(B)                                 TERMINATION DUE TO RETIREMENT.  IN THE EVENT
THAT THE GRANTEE’S EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY AND ALL
SUBSIDIARIES IS TERMINATED BY REASON OF THE GRANTEE’S RETIREMENT (AS DEFINED IN
THE PLAN) DURING THE PERFORMANCE PERIOD, THE RESTRICTIONS APPLICABLE TO THE
AWARD SHARES WILL IMMEDIATELY LAPSE AND TERMINATE WITH RESPECT TO A PRO RATA
PORTION OF THE AWARD SHARES ON THE BASIS OF THE PORTION OF THE RESTRICTION
PERIOD THAT HAS PASSED AS OF THE DATE OF THE RETIREMENT AND THE AWARD SHARES
WILL NOT BE SUBJECT TO FURTHER ADJUSTMENT.  IN THE EVENT THAT THE GRANTEE’S
EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY AND ALL SUBSIDIARIES IS TERMINATED
BY REASON OF THE GRANTEE’S RETIREMENT (AS DEFINED IN THE PLAN) AFTER THE
PERFORMANCE PERIOD, THE RESTRICTIONS APPLICABLE TO THE ADJUSTED AWARD SHARES
WILL IMMEDIATELY LAPSE AND TERMINATE WITH RESPECT TO A PRO RATA PORTION OF THE
ADJUSTED AWARD SHARES ON THE BASIS OF THE PORTION OF THE RESTRICTION PERIOD THAT
HAS PASSED AS OF THE DATE OF THE RETIREMENT.


 


(C)                                  TERMINATION FOR REASONS OTHER THAN DEATH,
DISABILITY OR RETIREMENT.  IN THE EVENT THE GRANTEE’S EMPLOYMENT OR OTHER
SERVICE WITH THE COMPANY AND ALL SUBSIDIARIES IS TERMINATED FOR ANY REASON OTHER
THAN DEATH, DISABILITY OR RETIREMENT, OR THE GRANTEE IS IN THE EMPLOY OR SERVICE
OF A SUBSIDIARY AND THE SUBSIDIARY CEASES TO BE A SUBSIDIARY OF THE COMPANY
(UNLESS THE GRANTEE CONTINUES IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANOTHER
SUBSIDIARY), ALL RIGHTS OF THE GRANTEE UNDER THE PLAN AND THIS AGREEMENT WILL
TERMINATE IMMEDIATELY WITHOUT NOTICE OF ANY

 

2

--------------------------------------------------------------------------------


 


KIND, AND THIS AWARD WILL BE TERMINATED AND ALL AWARD SHARES OR ADJUSTED AWARD
SHARES WITH RESPECT TO WHICH THE RESTRICTIONS HAVE NOT LAPSED WILL BE FORFEITED.


 


2.3                                 CHANGE IN CONTROL.  IF A CHANGE IN CONTROL
(AS DEFINED IN THE PLAN) OF THE COMPANY OCCURS DURING THE PERFORMANCE PERIOD,
THE RESTRICTIONS APPLICABLE TO THE AWARD SHARES WILL IMMEDIATELY LAPSE AND
TERMINATE.  IF A CHANGE IN CONTROL (AS DEFINED IN THE PLAN) OF THE COMPANY
OCCURS AFTER THE PERFORMANCE PERIOD, THE RESTRICTIONS APPLICABLE TO THE ADJUSTED
AWARD SHARES WILL IMMEDIATELY LAPSE AND TERMINATE.


 


3.                                       ISSUANCE OF AWARD SHARES.


 

3.1                                 Privileges of a Shareholder;
Transferability.  As soon as practicable after the execution and delivery of
this Agreement and the satisfaction of any conditions to the effective issuance
of the Award Shares, the Grantee will be recorded on the books of the Company as
the owner of the Award Shares, and the Company will issue one or more duly
issued and executed stock certificates evidencing the Award Shares.  As soon as
practicable after the determination of the results of the Performance Period, if
any adjustment of the Award Shares is required, the certificate representing the
Award Shares will be cancelled and the Grantee will be recorded on the books of
the Company as the owner of the Adjusted Award Shares, and the Company will
issue one or more duly issued and executed stock certificates evidencing the
Adjusted Award Shares.  Except as otherwise expressly provided in this
Agreement, the Grantee will have all voting, dividend, liquidation and other
rights with respect to the Award Shares or the Adjusted Award Shares in
accordance with their terms upon becoming the holder of record of the Award
Shares or the Adjusted Award Shares; provided, however, that prior to the lapse
or other termination of the Restrictions applicable to the Award Shares or the
Adjusted Award Shares, such Award Shares or Adjusted Award Shares will not be
assignable or transferable by the Grantee, either voluntarily or involuntarily,
and may not be subjected to any lien, directly or indirectly, by operation of
law or otherwise.  Any attempt to transfer, assign or encumber the Award Shares
or the Adjusted Award Shares other than in accordance with this Agreement and
the Plan will be null and void and will void the Award, and all Award Shares or
Adjusted Award Shares for which the Restrictions have not lapsed will be
forfeited and immediately returned to the Company.

 

3.2                                 Enforcement of Restrictions.  To enforce the
Restrictions imposed by this Agreement and the Plan, the Company may place a
legend on the stock certificates referring to the Restrictions and may require
the Grantee, until the Restrictions have lapsed with respect to Award Shares or
the Adjusted Award Shares, to keep the stock certificates evidencing such Award
Shares or Adjusted Award Shares, together with duly endorsed stock powers, in
the custody of the Company or its transfer agent or to maintain evidence of
stock ownership of such Award Shares or Adjusted Award Shares, together with
duly endorsed stock powers, in a certificateless book-entry stock account with
the Company’s transfer agent.

 

3.3                                 Dividends and Other Distributions.  Unless
the Compensation Committee of the Board of Directors (the “Committee”)
determines otherwise in its sole discretion (including, without limitation, at
any time after the grant of the Performance Stock Award), any dividends or
distributions (including, without limitation, any cash dividends, stock
dividends or dividends in kind, the proceeds of any stock split or the proceeds
resulting from any changes or exchanges described in Section 6 of this
Agreement, all of which are referred to herein collectively as the “Dividend
Proceeds”) that are paid or payable with respect to shares of Common Stock
subject

 

3

--------------------------------------------------------------------------------


 

to the unvested portion of a Performance Stock Award will be subject to the same
rights and restrictions under this Agreement as the shares to which such
dividends or distributions relate.  The Committee may, in its sole discretion,
distribute such Dividend Proceeds to the Grantee or it may retain and hold such
Dividend Proceeds subject to the Restrictions and the other terms and conditions
of this Agreement.  In the event the Committee determines not to pay such
Dividend Proceeds currently, the Committee will determine in its sole discretion
whether any interest will be paid on such Dividend Proceeds.  In addition, the
Committee in its sole discretion may require such Dividend Proceeds to be
reinvested (and in such case the Committee may require the Participant’s consent
to such reinvestment) in shares of Common Stock that will be subject to the same
restrictions as the shares to which such Dividend Proceeds relate.  In addition,
the Committee may, in its sole discretion, cause such Dividend Proceeds to be
paid to the Company pursuant to Section 5 of this Agreement in order to satisfy
any federal, state or local withholding or other employment-related tax
requirements attributable to such dividends or distributions or to the Grantee’s
receipt of the Award or the lapse or termination of the Restrictions applicable
to Award Shares or Adjusted Award Shares.

 


4.                                       RIGHTS OF GRANTEE.


 

4.1                                 Employment or Service.  Nothing in this
Agreement will interfere with or limit in any way the right of the Company or
any Subsidiary to terminate the employment or service of the Grantee at any
time, nor confer upon the Grantee any right to continue in the employ or service
of the Company or any Subsidiary at any particular position or rate of pay or
for any particular period of time.

 

4.2                                 Rights as a Shareholder.  The Grantee will
have no rights as a shareholder until the Grantee becomes the holder of record
of such Award Shares or Adjusted Award Shares, and no adjustment will be made
for dividends or distributions with respect to the Award Shares or Adjusted
Award Shares as to which there is a record date preceding the date the Grantee
becomes the holder of record of the Award Shares or Adjusted Award Shares,
except as may otherwise be provided in the Plan or determined by the Committee
in its sole discretion.

 


5.                                       WITHHOLDING TAXES.


 

The Company is entitled to (a) withhold and deduct from future wages of the
Grantee (or from other amounts that may be due and owing to the Grantee from the
Company), or cause to be paid to the Company out of Dividend Proceeds, or make
other arrangements for the collection of, all legally required amounts necessary
to satisfy any federal, state or local withholding and employment-related tax
requirements attributable to the receipt of the Award, the receipt of dividends
or distributions on Award Shares or Adjusted Award Shares, or the lapse or
termination of the Restrictions applicable to Award Shares or Adjusted Award
Shares, or (b) require the Grantee promptly to remit the amount of such
withholding to the Company.  In the event that the Company is unable to withhold
such amounts, for whatever reason, the Grantee agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal, state or local law.

 


6.                                       ADJUSTMENTS.


 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture

 

4

--------------------------------------------------------------------------------


 

(including a spin-off) or any other change in the corporate structure or shares
of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation), in order to prevent dilution or enlargement of the rights of the
Grantee, will make appropriate adjustment (which determination will be
conclusive) as to the number and kind of securities or other property (including
cash) subject to this Award.

 


7.                                       SUBJECT TO PLAN.


 

The Award and the Award Shares or Adjusted Award Shares granted pursuant to this
Agreement have been granted under, and are subject to the terms of, the Plan. 
Terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Grantee, by execution hereof, acknowledges having received a
copy of the Plan.  The provisions of this Agreement will be interpreted as to be
consistent with the Plan, and any ambiguities in this Agreement will be
interpreted by reference to the Plan.  In the event that any provision of this
Agreement is inconsistent with the terms of the Plan, the terms of the Plan will
prevail.

 


8.                                       MISCELLANEOUS.


 

8.1                                 Binding Effect.  This Agreement will be
binding upon the heirs, executors, administrators and successors of the parties
to this Agreement.

 

8.2                                 Governing Law.  This Agreement and all
rights and obligations under this Agreement will be construed in accordance with
the Plan and governed by the laws of the State of Minnesota, without regard to
conflicts of laws provisions.  Any legal proceeding related to this Agreement
will be brought in an appropriate Minnesota court, and the parties to this
Agreement consent to the exclusive jurisdiction of the court for this purpose.

 

8.3                                 Entire Agreement.  This Agreement and the
Plan set forth the entire agreement and understanding of the parties to this
Agreement with respect to the grant and vesting of this Award and the
administration of the Plan and supersede all prior agreements, arrangements,
plans and understandings relating to the grant and vesting of this Award and the
administration of the Plan.

 

8.4                                 Amendment and Waiver.  Other than as
provided in the Plan, this Agreement may be amended, waived, modified or
canceled only by a written instrument executed by the parties to this Agreement
or, in the case of a waiver, by the party waiving compliance.

 

5

--------------------------------------------------------------------------------


 

The parties hereto have executed this Agreement effective the day and year first
above written.

 

 

SELECT COMFORT CORPORATION

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

By execution of this Agreement,

GRANTEE

the Grantee acknowledges having

 

 

received a copy of the Plan.

 

 

 

 

       (Signature)

 

 

 

 

 

 

 

(Name and Address)

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------